Citation Nr: 0428998	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected olecranon spur with tendinopathy, triceps 
insertion, painful, right elbow.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from October 1951 to September 
1953, and from March 1954 to January 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
Also in the February 2002 rating decision, the RO assigned a 
separate noncompensable evaluation for service-connected 
olecranon spur with tendinopathy, triceps insertion, painful, 
right elbow, which had formerly been evaluated as 
osteoarthritis of multiple joints, assigned an evaluation of 
20 percent.

In a subsequent rating decision dated in July 2002, the RO 
increased the evaluation of the veteran's service-connected 
olecranon spur with tendinopathy, triceps insertions, 
painful, right elbow, from 0 to 10 percent disabling.  

This case was previously before the Board in July 2003, at 
which time the Board denied a compensable evaluation for 
neutropenia, leucopenia, and eosinophilia (blood disorders) 
and remanded the claims of entitlement to an increased 
evaluation for a right elbow disability and entitlement to 
TDIU.  

Subsequently, it appears that the veteran may be requesting a 
compensable evaluation for his blood disorders, as shown by 
correspondence from the veteran dated in April 2004.  This 
matter is referred to the RO for clarification and 
adjudication, as warranted. 



FINDINGS OF FACT

1.  The veteran's right elbow disorder is manifested by 
complaints of tenderness, with X-ray evidence of minimal 
degenerative arthritis, mild lateral humeral epicondylitis, 
and painless range of motion from 0-120 degrees.  

2.  The veteran has 15 service-connected disabilities, with a 
combined evaluation of 80 percent.  His service-connected 
disabilities affect several functions and systems including 
his hearing, psychiatric condition, and orthopedic, 
genitourinary, and cardiovascular systems, which, with 
consideration of reasonable doubt, collectively preclude his 
obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right elbow disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5024, 5206 (2003).

2.  Giving the benefit of the doubt to the veteran, 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a December 2003 letter, VA informed the appellant of the 
VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of detailed statements of 
the case (SOC) and several supplemental statements of the 
case issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate the claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of VA and private 
medical evidence was developed with respect to the 
appellant's claims.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all available evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The veteran has been afforded 
several VA examinations in both 2001 and 2004 in order to 
evaluate all of his claimed conditions.  VA and non-VA 
medical records have also been obtained and entered into the 
evidentiary record.  Thus, the statutory requirement in the 
VCAA, that a medical examination or medical opinion be 
secured when necessary to make a decision on the claim, has 
been fully satisfied by the development action undertaken by 
the RO.  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record regarding his 
claims. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters 
again for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran filed his TDIU claim in July 2001, indicating 
that he had last worked in 1976 at a restaurant, and that he 
had an educational background up to one year of high school.  
In November 2001, he filed an increased rating claim for 
service-connected disabilities of the lumbar spine and 
elbows.  

A VA examination of the joints was conducted in December 
2001.  At that time the veteran complained of back pain and 
spasms as well as intermittent right elbow pain.  He reported 
that carrying items and twisting aggravated his right elbow.  
Examination of the right elbow revealed traction spur 
olecranon process at the triceps insertion.  Flexion of the 
elbows was done to 150 degrees, and extension was to 0 
degrees.  There was tenderness to palpation over the right 
elbow.  X-ray films revealed spondylosis at C3-C7, and severe 
degenerative joint disease.  X-rays of the lumbar spine 
showed degenerative joint disease at L5-S1.  Diagnoses of 
severe spondylosis of the cervical spine at C3-C7; 
degenerative joint disease of the thoracic spine - mild to 
moderate; degenerative disc disease and degenerative joint 
disease of the lumbar spine at L5-S1, severe, without 
radiculopathy; and olecranon spur with tendinopathy at 
triceps insertion, painful, mild, of the right elbow, were 
made.

A VA examination for mental disorders was also conducted in 
December 2001.  The examination revealed no impairment of 
thought process or communication, no delusions or 
hallucinations, no inappropriate behavior, and no suicidal or 
homicidal thoughts.  The veteran was completely oriented, and 
had no memory loss.  His speech pattern was normal and there 
was no indication of panic attacks.  His primary symptoms 
consisted of anxiety, depressed mood, and sleep impairment.  
A diagnosis of generalized anxiety disorder with depressive 
features was made, and a Global Assessment of Functioning 
(GAF) score of 55 was assigned.

An examination for hemic disorders was conducted in December 
2001.  The veteran complained of occasional chest pain.  A 
blood pressure reading of 120/80 was made.  Diagnoses of 
well-controlled mild hypertension and pernicious anemia, by 
history, not shown by recent lab studies, were made. 

A genitourinary examination was also conducted in December 
2001.  The veteran's symptoms were described as some 
difficulty passing urine, nocturia 2-3 times a night, and 
burning urine.  A diagnosis of benign prostatic hypertrophy, 
grade 1, with mild difficulty in passing urine, improved by 
taking medication, was made.  An upper gastrointestinal (GI) 
X-ray series done in December 2001 revealedhiatal hernia and 
duodenal diverticulum.

In a July 2002 rating decision, the RO granted a 10 percent 
evaluation for olecranon spur with tendinopathy, triceps 
insertion, painful, right elbow, based upon the findings made 
during the December 2001 VA examination.  

The record contains an October 2002 VA magnetic resonance 
imaging (MRI) report as to the veteran's spine which 
revealed: (1) lesions in the cervical spine at the C6-7 
level; (2) lumbar spine degenerative disc disease; (3) lumbar 
spine disc bulges from L3-4 to L5-S1; and (4) disc protrusion 
at L5-S1.  

A VA psychiatric examination was conducted in January 2004.  
The veteran complained of social isolation, decreased 
concentration, irritability, depressed mood, headaches, 
dizziness, and loss of balance.   The examination revealed no 
impairment of thought process or communication, no delusions 
or hallucinations, no inappropriate behavior, and no suicidal 
or homicidal thoughts.  The veteran was completely oriented, 
and had no memory loss.  Speech pattern was normal; there was 
no indication of panic attacks.  The veteran complained of 
sleep impairment.  A diagnosis of generalized anxiety 
disorder with accompanying depressed mood was made, and a GAF 
score of 55 was assigned, representing serious impairment in 
social functioning, limited range of activities, anxiety, and 
depression.  

A VA examination for hypertension, heart disease, mitral 
valve prolapse, lacunar infarct, and neutropenia was 
conducted in January 2004.  Diagnoses of: (1) ischemic brain 
syndrome, secondary to atherosclerosis; (2) mild hypertension 
with cerebral ischemia; (3) no coronary disease; (4) mild 
mitral valve regurgitation, asymptomatic; and (5) mild 
leucopenia without any evidence of leukemia or lymphoma, were 
made. 

A VA orthopedic examination was also conducted in January 
2004.  The veteran complained of some elbow soreness with 
lifting and twisting.  Physical examination revealed right 
elbow motion of 0-120 degrees, with a full range of pronation 
and supination.  Deep tendon reflexes were symmetrical at 1+.  
There was pinpoint tenderness on the lateral humeral 
epicondyle, but no tenderness over the tip of the olecranon.  
X-ray films showed a minimal amount of degenerative arthritis 
and a fairly substantial olecranon spur.  A diagnosis of mild 
lateral humeral epicondylitis was made.  

A January 2004 VA genitourinary examination revealed that the 
veteran had no lethargy, weakness, or anorexia, and had 
stable weight.  Nocturia three times a night, and voiding 
every three hours during the day, was reported.  A final 
diagnosis of benign prostatic hypertrophy with urinary 
obstruction was made.  The veteran reported that this 
condition would not bother him at his work.  

A VA audiological evaluation was also conducted.  On the 
authorized audiological evaluation in February 2004 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
65
75
LEFT
30
35
50
60
65

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 53 in the right 
ear and 53 in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
78 percent in the left ear.  The veteran reported having 
tinnitus in the right ear, occurring 4 times a day.  He 
reported that this was severe and seriously affected his 
activities including sleep, communication, and hearing.  The 
examiner opined that it was not at least as likely as not 
that the veteran's hearing loss and tinnitus rendered him 
incapable of performing physical and mental activities 
required for gainful employment.  

The record includes a March 2004 echocardiographic evaluation 
which revealed a normal ventricular size, with left 
ventricular systolic function in the lower limits of normal, 
and mild mitral regurgitation.  

III.  Pertinent Law and Regulations

A.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

B.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria, if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  The term "unemployability," as used in VA 
regulations governing total disability ratings, is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A schedular disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

Analysis

A.  Right Elbow

The veteran's right elbow disability, characterized as 
olecranon spur with tendinopathy, triceps insertion, painful, 
is currently assigned a 10 percent evaluation under 
Diagnostic Code (DC) 5024, for tenosynovitis, which in turn 
is evaluated as limited motion of the affected part, as 
degenerative arthritis under DC 5003.  

Accordingly, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of such joint or joints is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation will be assigned with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  DC 5003.

A 10 percent evaluation is assignable for limitation of 
flexion of the forearm of the major or minor extremity to 100 
degrees.  When flexion is limited to 110 degrees, a 
noncompensable may be assigned, under Diagnostic Code 5206.

A 10 percent evaluation is assignable for limitation of 
extension of the forearm of the major or minor extremity to 
60 or 45 degrees.  DC 5207.

As shown by the most recent evidence, findings made during a 
January 2004 VA examination, the veteran's right elbow 
disorder is manifested by complaints of tenderness, X-ray 
evidence of minimal degenerative arthritis, a fairly 
substantial olecranon spur, mild lateral humeral 
epicondylitis, and painless range of motion from 0-120 
degrees.  

The VA rating schedule shows that normal extension for the 
elbow is 0 degrees, while normal flexion is 145 degrees.  See 
38 C.F.R. § 4.1, Plate I (2003).  Applying the most recent VA 
examination findings to the Rating Schedule, the Board finds 
that a 20 percent rating is not warranted because such a 
rating requires a showing that flexion is not possible past 
90 degrees.  See 38 C.F.R. § 4.71a, DC 5206.  This is clearly 
not demonstrated in the recent medical evidence, which shows 
flexion to 120 degrees.  The Board also points out that a 
previous examination of 2001 had shown range of motion of the 
right elbow from 0-150 degrees, again not warranting a 20 
percent evaluation based on limitation of motion.  

With respect to Diagnostic Code 5207, as shown by both the 
2001 and 2004 examination findings, extension of the right 
forearm is clearly not limited to 75 degrees or more, which 
would allow for the assignment of a 20 percent or higher 
rating.  The Board has also considered the applicability of 
DC 5208, which provides a 20 percent disability rating where 
flexion of the elbow is limited to 100 degrees, and extension 
is also limited to 45 degrees.  However, as discussed above, 
no such limitation is shown in this case.

In short, for reasons discussed above the evidence does not 
support a rating higher than 10 percent for the veteran's 
right elbow disability under any potentially applicable 
schedular criteria.  

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003). See DeLuca, supra.  Objectively, the 
January 2004 examiner reported that the veteran experienced 
tenderness during the examination, and the veteran complained 
of occasional soreness.  There is, however, no objective 
evidence of weakness, incoordination, fatigability, and the 
like.  There is evidence of some minimal limitation of motion 
with no indication of pain.  Such limitation of motion does 
not reach such proportions as to warrant the assignment of 
additional disability under the schedular criteria.  There is 
no other medical evidence which supports the proposition that 
additional factors are present which would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
and 4.45.  In the Board's view, the objective medical 
evidence is consistent on this point and does not support a 
higher rating based on additional pain, weakness, 
fatigability or incoordination accompanying motion of the 
right elbow.  Accordingly, for these reasons the Board finds 
that a higher disability evaluation is not warranted on the 
basis of additional functional loss due to pain, weakness, 
fatigability, or incoordination under 38 C.F.R. §§ 4.40 and 
4.45 (2003).

In summary, the range of motion testing conducted by the VA 
in both 2001 and 2004 demonstrated that the limitation of 
motion that is present in the veteran's right elbow is not of 
a sufficient degree to warrant a compensable evaluation.  
Moreover, there was no redness, warmth, or swelling of the 
elbow.  The examination revealed no other deformity, and no 
weakness.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) would warrant a 
higher rating.  See Spurgeon, 10 Vet. App. 194; and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate the presence of weakness, 
fatigability, or loss of motion with repeated use of the 
right elbow.  Therefore, a higher rating is not warranted 
under these provisions.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for the service-connected right elbow 
disability.

B.  TDIU

The veteran has 15 service connected disabilities, which 
currently consist of: (1) generalized anxiety disorder with 
depressive features, 30%; (2) bilateral hearing loss, 30%; 
(3) degenerative disc and joint disease, lumbosacral spine, 
20%; (4) osteoarthritis, cervical spine, 10%; (5) 
hypertension, 10%; (6) benign prostatic hypertyrophy with 
urinary obstruction, 10%(7) mitral valve prolapse, 10%; 
(8) lucunar infarctions, 10%; (9) olecranon spur with 
tendinopathy, etc., right elbow, 10%; (10) thoracic spine 
degenerative joint disease, 0%; (11) neutropenia, leukopenia, 
eosinophilia, 0%; (12) bilateral pterigium, 0%; (13) 
fracture, right distal ring finger, 0%; (14) fracture, left 
third finger, 0%; and (15) tinnitus, 0%.  The combined 
service-connected disability rating is 80%.  

The veteran does not meet the percentage prerequisite 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to TDIU.  See 38 C.F.R. § 4.25.  Nonetheless, he 
may be entitled to TDIU based upon extraschedular 
considerations under 38 C.F.R. 4.16(b).  The question to be 
addressed is whether there are unusual circumstances, 
peculiar to this veteran, that prevent him by reason of his 
service-connected disabilities from securing or obtaining 
substantial gainful employment.

In reviewing section 4.16 for a definition of a 
"substantially gainful occupation," the regulation provides 
in paragraph (a) that marginal employment shall not be 
considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. § 
4.16 (a).

Although in Moore v. Derwinski, 1 Vet. App. 356 (1991), the 
Court recognized the need for a clear definition of 
unemployability, it was noted in Faust v. West, 13 Vet. App. 
342 (2000), that the VA Secretary had yet to issue a clear 
definition of "substantially gainful employment."  The 
Court-articulated definition of engaging in a substantially 
gainful occupation considered both that person's abilities 
and his employment history.  More recently, the decision in 
Bowling v. Principi, 15 Vet. App. 1 (2001), addressed the 
application of 38 C.F.R. § 4.16(b), which is controlling 
here.  The Court observed that eligibility for TDIU under 
section 4.16(b) is premised upon the claimant's being unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Court noted 
that in Faust it was held that a person is engaged in a 
substantially gainful occupation when that occupation 
provided annual income which exceeded the poverty threshold 
for one person.  Faust, 13 Vet. App. at 355-56.

A review of the records reflects that the veteran finished 
one year of high school and last worked in 1976, at a 
restaurant.  He has numerous service-connected disorders 
affecting several functions and systems including his 
hearing, mental health, and orthopedic, genitourinary, and 
cardiovascular systems.  The record reflects that when 
evaluated individually, no single or even related group of 
service-connected conditions appears to render the veteran 
unemployable.  However, collectively, it cannot be argued 
that he is not significantly functionally impaired.

The various service-connected disabilities impact the veteran 
in the following ways: (1) audiologically - manifested by 
significant bilateral hearing loss and daily unilateral 
tinnitus; (2) orthopedically - manifested by degenerative 
changes and disc disease affecting the cervical, thoracic and 
lumbar spine; (3) cardiovascularly - manifested by 
hypertension and mitral regurgitation; (4) psychiatrically - 
manifested by serious impairment in social functioning, 
limited range of activities, anxiety and depression, as well 
as symptoms affecting the genitourinary system manifested by 
obstructed voiding.  With careful consideration of the 
reasonable-doubt/benefit-of-the-doubt doctrine, the Board 
believes that the evidence is in approximate equipoise as to 
whether the service-connected disabilities collectively 
preclude the veteran from obtaining and retaining 
substantially gainful employment, particularly given his 
limited education and employment experience.

In conclusion, affording the benefit of the doubt to the 
veteran, the Board finds that credible evidence supports the 
claim of entitlement to TDIU, and entitlement to that benefit 
is established.  38 C.F.R. §§ 3.102 3.340, 3.341, 4.16, 4.19 
(2003).  The Board defers to the RO to determine the 
effective date for the TDIU benefits.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected olecranon spur with tendinopathy, 
triceps insertion, painful, right elbow, is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
granted, subject to applicable criteria governing the payment 
of monetary benefits.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



